Case 1:20-cv-02375-TWP-MG Document 9 Filed 06/11/21 Page 1 of 7 PageID #: 111




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DENNIS TURNER,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:20-cv-02375-TWP-MG
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )

            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       This matter before the Court on a petition for a writ of habeas corpus filed by Petitioner

Dennis Turner ("Turner"). (Dkt. 1). Turner challenges his conviction in prison disciplinary case

IYC 20-05-0014. For the reasons explained in this Entry, the petition is denied.

                                            A. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 1:20-cv-02375-TWP-MG Document 9 Filed 06/11/21 Page 2 of 7 PageID #: 112




                                        B. Disciplinary Proceeding

        On April 28, 2020, Indiana Department of Correction (IDOC) Sgt. Kuye wrote a Report of

Conduct charging Turner with a violation of IDOC Adult Disciplinary code B-231, intoxicants:

        I, Officer J. Kuye was doing my round in A Unit, then I observed Offender Turner
        Dennis was having a substance plugged on the wall. As I walked to him and ask
        what was going on, the offender Turner Dennis, told me there was nothing. On
        searching the bed area, I officer Kuye discovered a substance that looks like an
        intoxicant. The offender then opened up to me that the substance is his. He placed
        it there to plug in. I gave him confiscation slip but offender Turner refused to sign.
        Photos of the substance was taken and it was disposed.

Dkt. 7-1 (errors in original). The confiscation form described the property as "orange fermented

liquid," and a picture shows an orange liquid in a plastic bag. Dkt. 7-2; dkt. 7-3. Turner refused to

sign the confiscation form. Dkt. 7-2.

        The same day, Officer D. Schwab wrote a witness statement that described the incident:

        On April 28, 2020 I Officer D. Schwab A unit after being requested via radio by
        Officer J. Kuye to help assist with a situation, which was to help him remove a mop
        bucket containing an orange colored, fermenting liquid with a strong smell. The
        area the substance was located was in the bed area of Offender Turner, [Dennis]
        #134071, identified as his through the use of bed boards and state issued
        identification. I did hear Offender Turner state to Officer Kuye that the substance
        was placed there due to him needing "a plug in to heat" the substance. I assisted in
        removing the substance from the unit as well as properly disposing it. Offender
        Turner did warn me that it will be hot so be careful, which indeed it was.

Dkt. 7-4 (errors in original).

        Turner was notified of the charge on May 9, 2020.Dkt. 7-5. He pled not guilty, did not wish

to call any witnesses, and requested video of the incident to show that he was not present at the

time. Dkt. 7-5. There was no video available for the date and time of the incident because the

camera system for the entire A Unit crashed on April 28, 2020. Dkt. 7-7; dkt. 7-8. Officer Hunter

attested that because of this system crash, no video was taken on the A Unit. Dkt. 7-8.




                                                  2
Case 1:20-cv-02375-TWP-MG Document 9 Filed 06/11/21 Page 3 of 7 PageID #: 113




       The matter proceeded to a disciplinary hearing on May 18, 2020. Dkt. 7-6. Turner stated

the confiscated property was not his "because he doesn't live over there." Id. The disciplinary

hearing officer (DHO) considered the conduct report, Turner's statement, witness evidence, and

the photos and confiscation slip and found Turner guilty. Id. Turner's sanctions included a

deprivation of earned credit time. Id.

       Turner's appeals to the Facility Head and the IDOC Final Reviewing Authority were

unsuccessful. Dkt. 7-9. Turner then filed his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Dkt. 1. The respondent filed a return to order to show cause on October 28, 2020.

Dkt. 7. Turner did not file a reply.

                                                 C. Analysis

       Turner raises three grounds in his habeas petition: (1) he was denied exculpatory evidence

from two cameras in two different locations; (2) he was not present when the officer discovered

the intoxicant and did not live there; and (3) the officers lied when they wrote that the intoxicant

was his. 1 Dkt. 1 at 2. The Court construes grounds 2 and 3 to challenge the sufficiency of the

evidence.

               1. Denial of Evidence

       Turner argues that he was wrongly denied video evidence. Id. at 2. He argues that, contrary

to Officer Hunter's report, video must exist because the server captures video and is constantly on,

he is familiar with the cameras that record in these locations, and the light is constantly on in those




1
 Turner also argues that the officers lied about his admission of guilt in a later disciplinary case.
Because this habeas petition is limited to the question of whether Turner received due process in
case IYC 20-05-0014, the Court does not reach that argument or the respondent's corresponding
argument that Turner failed to present it in his administrative appeals.
                                                  3
Case 1:20-cv-02375-TWP-MG Document 9 Filed 06/11/21 Page 4 of 7 PageID #: 114




areas. Id. He claims the video is exculpatory because it would show that he was not in the location

where the intoxicant was found. Id.

       Simply put, the prison staff cannot violate due process by failing to produce evidence that

does not exist. "Prison administrators are not obligated to create favorable evidence or produce

evidence they do not have." Manley v. Butts, 699 F. App'x 574, 576 (7th Cir. 2017). Officer Hunter

attested that no videos were recorded for the date and time Turner requested because of a server

crash that caused the camera system to malfunction. Turner's own statement that the camera system

ordinarily records video in the relevant area does not contradict Officer Hunter's statement that the

system malfunctioned and failed to record during a specific time. Turner was not denied evidence

that existed, and thus, he is not entitled to habeas relief on this ground.

               2. Sufficiency of Evidence

       Turner argues that though the conduct report states that he admitted to the officer that the

intoxicant was his, he "was not even in the location" at the time it was found, so he could not have

admitted it. Dkt. 1 at 2. He further claims that officers lie about offenders' admissions of guilt

without evidence. Id. The Court construes these arguments as challenges to the sufficiency of the

evidence.

       Challenges to the sufficiency of the evidence are governed by the "some evidence"

standard. "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it

and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some evidence standard . . . is satisfied if there

is any evidence in the record that could support the conclusion reached by the disciplinary board.")

(citation and quotation marks omitted). The "some evidence" standard is much more lenient than

the "beyond a reasonable doubt" standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).



                                                   4
Case 1:20-cv-02375-TWP-MG Document 9 Filed 06/11/21 Page 5 of 7 PageID #: 115




The conduct report "alone" can "provide[] 'some evidence' for the . . . decision." McPherson v.

McBride, 188 F.3d 784, 786 (7th Cir. 1999). "[T]he relevant question is whether there is any

evidence in the record that could support the conclusion reached by the disciplinary board." Hill,

472 U.S. at 455-56.

       Turner was charged with a violation of code B-231 which prohibits "[m]aking, receiving,

giving, transferring, trading, or in any other manner moving from one person to another, or

possessing an intoxicating substance, or being under the influence of any intoxicating substance

(e.g., alcohol, inhalants, or chemical soaked paper)." Dkt. 7-11. Turner does not contest that the

substance was an intoxicant. Rather, he contests that he was not present and did not live in the area

where it was found in order to have possession of it.

       But the IDOC Adult Disciplinary code does not require an offender to be physically present

to meet its definition of possession:

       On one's person, in one's quarters, in one's locker or under one's physical control.
       For the purposes of these procedures, an offender is presumed to be responsible
       for any property, prohibited property or contraband that is located on their
       person, within their cell or within areas of their housing, work, educational or
       vocational assignment that are under their control. Areas under an offender's control
       include, but are not limited to: the door track, window ledge, ventilation unit,
       plumbing and the offender's desk, cabinet/locker, shelving, storage area, bed and
       bedding materials in his/her housing assignment and the desk, cubicle, work
       station and locker in his/her work, educational or vocational assignment.

Dkt. 7-12 at 6 (emphasis added). Officer Schwab's witness statement corroborates that the

substance was located in "the bed area" of Turner which was confirmed by "the use of bed boards

and state issued identification." Dkt. 7-4. Officer Schwab's statement goes further to support that

Turner was physically present and spoke with Officer Kuye. Id. ("I did hear Offender Turner state

to Officer Kuye that the substance was placed there due to him needing 'a plug in to heat' the

substance."). Officer Kuye's conduct report, which alone provides some evidence to support the



                                                 5
Case 1:20-cv-02375-TWP-MG Document 9 Filed 06/11/21 Page 6 of 7 PageID #: 116




charge, indicated that he directly observed Turner with a substance plugged into the wall of the A

Unit, and that Turner admitted it was his and said he put it there to plug in. Dkt. 7-1.

       The DHO considered Turner's statement at the hearing but ultimately found that the

conduct report, witness statement, and physical evidence outweighed it. Dkt. 7-6. Turner's request

that the Court consider the same evidence and weigh it differently by accepting his version of the

incident to reach a different result is asking the Court to reweigh the evidence, something it cannot

do. Accordingly, he is not entitled to habeas relief on these grounds.

                                              D. Conclusion

       "The touchstone of due process is protection of the individual against arbitrary action of

the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Turner to the relief he seeks.

Accordingly, Turner's petition for a writ of habeas corpus is denied and this action is dismissed

with prejudice.

       Judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.

       Date:      6/11/2021



Distribution:

DENNIS TURNER
134071
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168



                                                  6
Case 1:20-cv-02375-TWP-MG Document 9 Filed 06/11/21 Page 7 of 7 PageID #: 117




Natalie Faye Weiss
INDIANA ATTORNEY GENERAL
natalie.weiss@atg.in.gov




                                      7
